Citation Nr: 0406763	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-24 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder, for the period 
prior to October 29, 2003.  

2.  Entitlement to a disability rating in excess of 50 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972, and from January 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied his claim for a disability rating in excess of 30 
percent for his service-connected post traumatic stress 
disorder.  He responded with a timely Notice of Disagreement, 
and was afforded a Statement of the Case by the RO.  He then 
filed a timely substantive appeal, perfecting his appeal of 
this issue.  In February 2001, the veteran testified before a 
RO hearing officer.  

In May 2002, the veteran's claim was remanded by the RO in 
order to afford him a personal hearing before a member of the 
Board.  He testified at such a hearing in November 2002 
before the undersigned member of the Board.  The veteran's 
claim was again remanded by the Board in May 2003 in order 
for additional development to be afforded him.  

In a December 2003 rating decision, the RO awarded the 
veteran a 50 percent rating, effective October 29, 2003, for 
his post traumatic stress disorder.  However, because there 
has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, the VA is required to consider entitlement 
to all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  Also, because this award was made 
effective only subsequent to October 29, 2003, the Board must 
also consider the issue of entitlement to a disability rating 
in excess of 30 percent prior to that date.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  According to the competent medical evidence of record, 
the veteran's service-connected post traumatic stress 
disorder has been characterized by insomnia, flashbacks, some 
social isolation, and a depressed mood at all times during 
the pendency of the appeal.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
the veteran's post traumatic stress disorder for the period 
prior to October 29, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2003).  

2.  The criteria for a disability rating in excess of 70 
percent for the veteran's post traumatic stress disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and March 2003 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claims on appeal and the evidence 
that he must supply and the evidence that the VA would 
attempt to obtain.  The veteran has reported that he receives 
medical care at the VA medical center in Gainesville, FL, and 
these records were obtained.  No private medical records have 
been obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA psychiatric examinations in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes VA to make a 
decision on a claim before the expiration of the period 
during which the veteran may submit any additional evidence 
necessary to substantiate his claim.  This change was made 
effective from November 9, 2000.  Veterans Benefits Act of 
2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 2003).  
In the present case, the appellant was first sent a letter in 
March 2003 detailing the evidence that was necessary to 
substantiate his claims.  However, because of the changes in 
the law introduced by the Veterans Benefits Act of 2003, the 
VA may proceed on a decision in the present case.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)].  Whereas, 
Quartuccio required VA to inform "the claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide," 38 C.F.R. 
section 3.159(b) added a fourth element, according to the 
Court.  The VA must "'also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.'" (Pelegrini, quoting 38 C.F.R. § 3.159(b)(1)).  
"In other words, as a fourth element of the requisite notice, 
the Secretary must tell the claimant as to the matter at 
issue to 'give us everything you've got pertaining to your 
claim(s)', or something to that effect."  Id. 

The Court also held that 38 U.S.C.A. § 5103(a) requires the 
VA to provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal prior to the passage of the VCAA and the 
modifications to 38 U.S.C. § 5103(a) therein.  Subsequent to 
RO's initial decision, the RO again considered the veteran's 
claims on several occasions, most recently in December 2003.  
Following the passage of the VCAA, the RO provided notice to 
the veteran of the laws and regulations governing the claim 
on appeal and the evidence that he must supply and the 
evidence that the VA would attempt to obtain, as has already 
been discussed above.  Thereafter, the veteran's claim was 
reconsidered in December 2003 in light of the additional 
development performed subsequent to the passage of the VCAA.  
Therefore, the Board finds no evidence of prejudicial error 
in the present case.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); see also Conway v. Principi, No. 03-7072 (Fed. 
Cir. Jan. 7, 2004) (holding that the Court must take due 
account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

The veteran seeks an increased rating for his service-
connected post traumatic stress disorder.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2003).  

The veteran's post traumatic stress disorder is rated under 
Diagnostic Code 9411.  These rating criteria provide for a 30 
percent rating where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when the evidence reflects 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance or minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

I. Increased rating prior to October 29, 2003

For the reasons to be discussed below, an increased rating, 
to 50 percent, is warranted for the veteran's post traumatic 
stress disorder, for the period prior to October 29, 2003.  

Following receipt of his claim, the veteran underwent VA 
psychiatric examination in March 2000.  His reported symptoms 
included insomnia, flashbacks, "staring spells", and 
irritability secondary to loud noises.  He reported that he 
has been divorced for the last 18 years, and currently lived 
alone with his dog.  He did not date.  He had not been 
employed since 1992, secondary to injuries to his left leg 
sustained during an on-the-job accident.  He visited his 
niece and his parents on frequent basis.  No hobbies were 
reported by the veteran, but he was able to maintain his own 
household.  The examiner described the veteran's appearance 
as "very disheveled" and "hygienically inadequate."  His 
concentration was good, his mood depressed, and his affect 
guarded and labile.  No auditory or visual hallucinations 
were evident, and no perceptual deficits or psychosis were 
noted.  His cognition was intact.  He did not display 
pressured speech, flight of ideas, or thought blocking.  He 
denied being either suicidal or homicidal.  The examiner 
found the veteran competent, and a Global Assessment of 
Functioning (GAF) score of 65-70 was assigned.  

The veteran has also received frequent VA outpatient 
treatment since the mid-1990's for his post traumatic stress 
disorder.  He has consistently reported such symptoms as poor 
sleep, flashbacks, irritability, and occasional suicidal 
thoughts.  Medication has been prescribed for him during his 
appeal.  He was involved in group therapy for six years until 
a new group leader was assigned with whom the veteran 
disagreed.  Thereafter, he continued to receive individual 
psychiatric treatment.  He has reported several arrests 
related to his post traumatic stress disorder, but no jail 
time and no felony convictions.  A GAF score of 55 was 
assigned by a VA psychiatrist in August 2000.  He was last 
hospitalized in January 1999 secondary to homicidal thoughts 
toward a family member.  

According to the January 1999 VA hospitalization summary, the 
veteran was "somber" and somewhat paranoid at the time of 
his admission.  His symptoms included an increased startle 
response, nightmares, and flashbacks.  A past history of drug 
and alcohol abuse was reported.  He continued to use 
marijuana for symptom relief.  On interview, he made good eye 
contact, but sometimes stared.  He was alert and fully 
oriented.  He denied an auditory or visual hallucinations.  
His speech was normal in rate and rhythm, but somewhat 
monotonous.  His affect was restricted.  He was discharged 
from the hospital in February 1999, to be followed on an 
outpatient basis.  

Based on the medical evidence of record, and in light of 
38 C.F.R. §§ 4.3 and 4.7, an award of a 50 percent disability 
rating for the period prior to October 29, 2003, is 
warranted.  According to the medical evidence of record, he 
exhibits several of the criteria for a 50 percent rating, 
including a flattened affect, disturbances in motivation and 
mood, and difficulty in establishing effective work and 
social relationships.  His mood has been consistently 
described as somber or depressed, and he appears to have 
little social contact outside his family.  Finally, the Board 
notes that the veteran has been diagnosed with a GAF score of 
55 at the low point, according to VA outpatient treatment 
records.  The Global Assessment of Functioning is a scale 
reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A GAF score between 51 to 60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV) 4th Ed. (1994).  Affording the veteran 
the statutory benefit of the doubt, a 50 percent disability 
rating is warranted prior to October 29, 2003, for his 
service-connected post traumatic stress disorder.  See 
38 U.S.C.A. § 5107 (West 2002).  

The veteran having been awarded a disability rating of 50 
percent for the period prior to October 29, 2003, the Board 
must now consider entitlement to a disability rating in 
excess of 50 percent for the entire period of the pending 
appeal.  

II. Increased rating in excess of 50 percent

For the reasons to be discussed below, an increased rating in 
excess of 50 percent is not warranted for the veteran's 
service-connected post traumatic stress disorder.  

The veteran most recently underwent VA psychiatric 
examination in October 2003.  His reported symptoms included 
difficulty failing and staying asleep, emotional numbing, and 
chronic pain.  Survivor guilt, crowd avoidance, and increased 
irritability were also noted.  He reported a past history of 
alcohol and drug use, although he no longer uses those 
substances.  He spends his days taking care of his elderly 
father and occasionally babysitting other relatives.  He used 
to attend group therapy, but became disenchanted with it 
following conflicts with a social worker.  He continues to 
take medication for his post traumatic stress disorder.  On 
physical examination, the veteran was casually dressed, 
lethargic, and apathetic.  He was fully oriented to time, 
place, and person, and his short term memory was intact.  He 
was a poor historian, but he was able to provide a medical 
history statement, with dates, in support of his claim.  His 
affect was blunted, and his mood was dysphoric.  His speech 
was slow, and some auditory comprehension problems and 
tangential responses were noted by the examiner.  He reported 
some suicidal thoughts, but no plans or intent.  No homicidal 
thoughts or plans were reported.  After examining the 
veteran, the examiner assigned a GAF score of 55.  According 
to the examiner, the veteran's present problems were in part 
related to situational stress resulting from his mother's 
recent death and the responsibility of caring for his aging 
father, as well as other family members.  He was considered 
competent.  

Based on the totality of the medical record, a 70 percent 
rating is not warranted under the schedular criteria for the 
evaluation of psychiatric disabilities.  While the veteran 
has had some suicidal thoughts in the past, he reported no 
plans or intent at the time of his most recent VA 
examination, in October 2003.  Likewise, no obsessional 
rituals or compulsions have been noted.  His speech has been 
coherent and relevant at all times of record, and no examiner 
has questioned his ability to live and function 
independently, or to manage his own finances; the veteran in 
fact cares for his aging father and other relatives.  All 
examination reports and outpatient treatment records during 
the appeals period have described him as alert and fully 
oriented.  While the veteran has reported increased 
irritability, he has no felony convictions related to his 
psychiatric impairment.  The veteran has reported occasional 
flashbacks, but has otherwise been without auditory or visual 
hallucinations and/or delusions, and his personal dress and 
grooming have generally been at least adequate.  His 
appearance was "very disheveled" on examination in March 
2000, but his outpatient treatment records reflect normal 
dress and self-grooming.  While the veteran does have limited 
personal contact with others, he maintains contact with his 
family and relatives.  Overall, the preponderance of the 
evidence is against a disability rating of 70 percent for the 
veteran's post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required no extended periods of hospitalization since 
the initiation of this appeal, and is not shown by the 
evidence to present marked interference with employment in 
and of itself.  While the veteran has not worked in several 
years, his lack of employment has been attributed to other 
medical problems, including chronic joint pain.  Therefore, 
the assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b) is not warranted.  The veteran has not 
otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

Overall, the preponderance of the evidence is against a 
disability rating in excess of 50 percent for the veteran's 
service-connected post traumatic stress disorder.  As a 
preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a disability rating of 50 percent is granted 
for the veteran's post traumatic stress disorder, for the 
period prior to October 29, 2003.  

Entitlement to a disability rating in excess of 50 percent 
for the veteran's post traumatic stress disorder is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



